Mr. Chief Justice Breese delivered the opinion of the Court: In the case of Owens v. Ranstead, 22 Ill. 161, this court said, that every court of record has an inherent power to prescribe rules of practice, being only limited to their reason ableness and conformity to constitutional or legislative enactments— that without this power, it would be impossible to dispatch business, and delays would be interminable. The rule in question, prevailing in the Superior Court of Chicago, has in it no quality contravening any legislation on the subject of practice in that court, but is calculated to give full effect to sec. 3 of the act regulating the practice in the circuit and common pleas courts of Cook county, approved Feb. 12,1853, which latter court is now known and designated as the Superior Court of the City of Chicago. That section requires that, accompanying the plea to the action, there shall be an affidavit of merits. Full effect is given to this requirement by the rule in question, and no party can be taken by surprise, as the rule provides that five days’ previous notice shall be given to the opposite party, with a copy of the affidavit on which application will be made to bring on the cause for trial. To avoid the effect of this application, the opposite party has only to make affidavit of the facts in detail, that the defense is made in good faith. In this particular case, the defendant does not pretend he has any defense. The judgment of the superior court is affirmed. Judgment affirmed.